Case 2:17-cv-02651-GMN-EJY Document 53-7 Filed 09/24/19 Page 1 of 6




                     EXHIBIT F
       November 8-13, 2018 Email exchange between
           Christopher Austin and Ronald Green
            Case 2:17-cv-02651-GMN-EJY Document 53-7 Filed 09/24/19 Page 2 of 6


  From:    F. Christopher Austin caustin@weidemiller.com
Subject:   RE: FCA-w-0822-SWITCH.30L - Interim Status Report
   Date:   November 13, 2018 at 11:50 AM
     To:   Ron Green rdg@randazza.com
    Cc:    Brianna Show bshow@weidemiller.com, Tenny Fauver tjf@randazza.com, Marc Randazza mjr@randazza.com, Alex Shepard
           ajs@randazza.com


       Ron:

       Fine. I’ll hold oﬀ on serving them. I was trying to be agreeable. Apparently, I’ve been confused
       about the service issue, and since my client asked me about the status, my confusion prevailed.
       No one is trying to gain an advantage here.

       Chris

       F. Christopher Austin
       Weide & Miller, Ltd.
       10655 Park Run Drive
       Suite 100
       Las Vegas NV 89144
       702.610.9094 Mobile
       702.382.4804 Office
       702.382.4805 Fax
       caustin@weidemiller.com | www.weidemiller.com

       This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from disclosure under
       applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this communication to the intended recipient,
       you are hereby notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly prohibited. If you have
       received this communication in error, please notify us immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and
       destroy any hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
       (including any attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
       promote, recommend or market any tax-related matter addressed herein.


       From: Ron Green <rdg@randazza.com>
       Sent: Tuesday, November 13, 2018 11:42 AM
       To: F. Christopher AusPn <causPn@weidemiller.com>
       Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>; Marc Randazza
       <mjr@randazza.com>; Alex Shepard <ajs@randazza.com>
       Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

       Chris:

       You did not learn that we did not receive the Requests for ProducPon via email unPl “the other
       day.” We discussed this in our Reply in Support of MoPon to Stay Discovery, which was ﬁled in
       June. In August, Sam, Anne-Marie, you, and I also discussed it at the early case conference, where
       you acknowledged that we had not received them and said that you would re-serve them aber
       the conference. However, you subsequently agreed not to serve them again unPl we knew
       whether the case could be informally resolved. This is all in wriPng. I am really growing frustrated
       that this is sPll an issue. I agree with you that it should not be; however, given that your client
       misrepresented that we were “months late” responding to discovery just last week, it concerns
       me that you guys keep insisPng that you served discovery on us in March.

       I am also unsure why you are serving the Requests for ProducPon on us today if you want to
       resume talks regarding eDiscovery. While you only agreed to hold oﬀ on service unPl aber the
   Case 2:17-cv-02651-GMN-EJY Document 53-7 Filed 09/24/19 Page 3 of 6


resume talks regarding eDiscovery. While you only agreed to hold oﬀ on service unPl aber the
seclement meePng in Boston, the purpose of the proposed informal eDiscovery was to reduce
liPgaPon costs to both parPes. Forcing us to respond to Requests for ProducPon now would
frustrate that purpose. So, if you do serve Requests on us today, I will have to talk to my clients
regarding whether they would sPll be interested in engaging in informal eDiscovery.
________________________________________________________
Ronald D. Green* | Randazza Legal Group, PLLC
2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
Tel: 702-420-2001 | Email: rdg@randazza.com
________________________________________________________
* Licensed to practice law in Nevada.



      On Nov 13, 2018, at 11:24 AM, F. Christopher AusPn <causPn@weidemiller.com>
      wrote:

      Ron:

      I haven’t had a chance to discuss deadlines. I’m happy to work with you. My
      primary goal is to see if we cannot get the informal discovery process back on line.
      I’ll follow-up with you on that later today.

      As to discovery service: UnPl I spoke with you the other day, I did not know you had
      not received them when we emailed them. That is not an issue to bacle over, so I’ll
      serve them again today, and we’ll count service from today.

      Chris

      F. Christopher Austin
      Weide & Miller, Ltd.
      10655 Park Run Drive
      Suite 100
      Las Vegas NV 89144
      702.610.9094 Mobile
      702.382.4804 Office
      702.382.4805 Fax
      caustin@weidemiller.com | www.weidemiller.com

      This communication is for its intended recipient only, and may contain information that is privileged, confidential and exempt from
      disclosure under applicable law. If you are not the intended recipient or the employee or agent responsible for delivering this
      communication to the intended recipient, you are hereby notified that any unauthorized use, dissemination, distribution or
      copying of this communication is strictly prohibited. If you have received this communication in error, please notify us
      immediately by telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have
      printed. Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein (including any
      attachments) is not intended to be and can neither be used by any person for the purpose of avoiding tax penalties nor used to
      promote, recommend or market any tax-related matter addressed herein.


      From: Ron Green <rdg@randazza.com>
      Sent: Monday, November 12, 2018 3:17 PM
      To: F. Christopher AusPn <causPn@weidemiller.com>
      Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver <tjf@randazza.com>
      Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report
Case 2:17-cv-02651-GMN-EJY Document 53-7 Filed 09/24/19 Page 4 of 6


  Hey Chris. I’m following up to see if you had discussed deadlines and logisPcs with
  Switch yet.

  AddiPonally, while I think we are on the same page with regard to Switch’s Requests
  for ProducPon, I wanted to be sure. We do not consider the Requests to have been
  served upon Defendants. The only Pme we have been provided with a copy of them
  was in regards to Switch’s OpposiPon to our MoPon to Stay Discovery. At this point, I
  assume you’re holding oﬀ on serving them unPl you know whether your client
  wishes to pursue a mutually agreeable eDiscovery framework or just commence
  standard discovery.

  While discovery deadlines were just extended, the clock conPnues to Pck, and we’d
  appreciate follow up regarding eDiscovery as soon as possible.

  Thanks a lot.
  ________________________________________________________
  Ronald D. Green* | Randazza Legal Group, PLLC
  2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
  Tel: 702-420-2001 | Email: rdg@randazza.com
  ________________________________________________________
  * Licensed to practice law in Nevada.




        On Nov 8, 2018, at 2:12 PM, F. Christopher AusPn
        <causPn@weidemiller.com> wrote:

        Ron:

        No need to ﬁle a moPon for a protecPve order. They misunderstood
        the date of service which was obtained from me, because I did not
        know you had not received the discovery when we originally
        propounded it. I have a teleconference with them later today to assess
        whether we will be using a formal discovery process going forward or
        whether we can salvage the informal process. I’ll then follow-up with
        you to reach agreement on deadlines and logisPcs.

        Chris

        F. Christopher Austin
        Weide & Miller, Ltd.
        10655 Park Run Drive
        Suite 100
        Las Vegas NV 89144
        702.610.9094 Mobile
        702.382.4804 Office
        702.382.4805 Fax
        caustin@weidemiller.com | www.weidemiller.com

        This communication is for its intended recipient only, and may contain information that is privileged,
Case 2:17-cv-02651-GMN-EJY Document 53-7 Filed 09/24/19 Page 5 of 6

       This communication is for its intended recipient only, and may contain information that is privileged,
       confidential and exempt from disclosure under applicable law. If you are not the intended recipient or the
       employee or agent responsible for delivering this communication to the intended recipient, you are hereby
       notified that any unauthorized use, dissemination, distribution or copying of this communication is strictly
       prohibited. If you have received this communication in error, please notify us immediately by telephone (702-
       382-4804) or e-mail reply, delete it from your system, and destroy any hard copy you may have printed.
       Thank you. Pursuant to IRS Circular 230, any tax information or written tax advice contained herein
       (including any attachments) is not intended to be and can neither be used by any person for the purpose of
       avoiding tax penalties nor used to promote, recommend or market any tax-related matter addressed herein.


       From: Ron Green <rdg@randazza.com>
       Sent: Thursday, November 08, 2018 1:37 PM
       To: F. Christopher AusPn <causPn@weidemiller.com>
       Cc: Brianna Show <bshow@weidemiller.com>; Tenny Fauver
       <tjf@randazza.com>
       Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status Report

       I think the only remaining issue is your client’s false insistence that we
       did not Pmely respond to wricen discovery and that they’re expecPng
       a response by November 19. Are they backing oﬀ of that, or do I need
       to ﬁle for a protecPve order? I’m really hoping it’s the former.
       ________________________________________________________
       Ronald D. Green* | Randazza Legal Group, PLLC
       2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
       Tel: 702-420-2001 | Email: rdg@randazza.com
       ________________________________________________________
       * Licensed to practice law in Nevada.




                 On Nov 7, 2018, at 4:35 PM, F. Christopher AusPn
                 <causPn@weidemiller.com> wrote:

                 Thank you. We will ﬁle.

                 F. Christopher Austin
                 Weide & Miller, Ltd.
                 10655 Park Run Drive
                 Suite 100
                 Las Vegas NV 89144
                 702.610.9094 Mobile
                 702.382.4804 Office
                 702.382.4805 Fax
                 caustin@weidemiller.com | www.weidemiller.com

                 This communication is for its intended recipient only, and may contain information that is
                 privileged, confidential and exempt from disclosure under applicable law. If you are not
                 the intended recipient or the employee or agent responsible for delivering this
                 communication to the intended recipient, you are hereby notified that any unauthorized
                 use, dissemination, distribution or copying of this communication is strictly prohibited. If
                 you have received this communication in error, please notify us immediately by
                 telephone (702-382-4804) or e-mail reply, delete it from your system, and destroy any
                 hard copy you may have printed. Thank you. Pursuant to IRS Circular 230, any tax
                 information or written tax advice contained herein (including any attachments) is not
                 intended to be and can neither be used by any person for the purpose of avoiding tax
                 penalties nor used to promote, recommend or market any tax-related matter addressed
Case 2:17-cv-02651-GMN-EJY Document 53-7 Filed 09/24/19 Page 6 of 6

            penalties nor used to promote, recommend or market any tax-related matter addressed
            herein.


            From: Ron Green <rdg@randazza.com>
            Sent: Wednesday, November 07, 2018 4:33 PM
            To: F. Christopher AusPn <causPn@weidemiller.com>
            Cc: Brianna Show <bshow@weidemiller.com>; Tenny
            Fauver <tjf@randazza.com>
            Subject: Re: FCA-w-0822-SWITCH.30L - Interim Status
            Report

            Just a few small revisions/correcPons. If this is okay with
            you, you can aﬃx my e-signature and ﬁle.
            ________________________________________________
            ________
            Ronald D. Green* | Randazza Legal Group, PLLC
            2764 Lake Sahara Drive | Suite 109 | Las Vegas, NV 89117
            Tel: 702-420-2001 | Email: rdg@randazza.com
            ________________________________________________
            ________
            * Licensed to practice law in Nevada.




                     On Nov 7, 2018, at 4:28 PM, F. Christopher
                     AusPn <causPn@weidemiller.com> wrote:

                     <FCA-w-0822-SWITCH.30L - Interim Status
                     Report.docx>
